Citation Nr: 0413966	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  He served in Vietnam and was the recipient 
of the Combat Infantryman Badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).

In February 2003, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  Pursuant to such development, 
consisting of a April 2003 VA examination report, additional 
medical evidence was added to the record.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.), the United 
States Court of Appeals for the Federal Circuit invalidated 
portions of the new regulation.  The Federal Circuit 
specifically noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  See also Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this reason, 
the case was remanded to the RO by the Board in May 2003.  

In December 2003, the RO issued a supplemental statement of 
the case (SSOC) which confirmed and continued its previous 
denial of the veteran's claim.  Thus, DAV/Bernard concerns 
have been rectified.  In March 2004, the veteran's 
representative submitted additional written argument in 
support of the appeal.  

A hearing before a hearing officer at the RO was conducted in 
October 2000.  In his VA Form 9 submitted in August 2000, the 
veteran requested a hearing before a traveling member of the 
Board.  In July 2002, the RO sent the veteran a letter giving 
him an opportunity to have a Travel Board hearing.  In 
response, the veteran withdrew his request for a Travel Board 
hearing.  


FINDINGS OF FACT

1.  The veteran served as a light weapons infantryman in 
Vietnam and is a veteran of combat. 

2.  Left ear hearing loss was first demonstrated in 1998, 
approximately 31 years after the veteran's discharge from 
service; there is no competent medical evidence of record 
linking the veteran's current left ear hearing loss to his 
active service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or due to active 
service, and may not be so presumed.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he sustained left ear 
hearing loss as a result of in-service noise exposure, in 
particular in combat in Vietnam.  

At the outset of its discussion, the Board wishes to make it 
clear that extensive searches for service medical records for 
the veteran's period of active service from December 1965 to 
September 1967 have been unsuccessful.  See Request for 
Information, from the National Personnel Records Center 
(NPRC) dated in December 2003.  Since VA has been unable to 
obtain the veteran's service medical records, it has a 
heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of the veteran's claim is undertaken with this duty in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of this issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to 
the enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See, e.g., the August 2000 statement 
of the case (SOC) and the October 2000 SSOC.  More recently, 
the RO applied the current standard of review in the December 
2003 SSOC.  Thus, any deficiency in the RO's previous 
adjudication was remedied.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
apply the current standard of review in adjudicating the 
veteran 's claim.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the August 
2003 SOC and the December 2003 SSOC.  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in letters dated in June 2002 and 
August 2003.  These letters advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence showing that his hearing 
loss was related to his military service.  Specifically, he 
was advised that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for hearing loss.  He was 
informed as well that he could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in July 2000).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication of the veteran's claim in July 2000 pre-
dated the enactment of the VCAA later that year.  The claim 
was, however, subsequently  readjudicated, and a SSOC was 
provided to the veteran in December 2003 following VCAA 
notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  In June 2002, 
the veteran indicated that he had no further evidence or 
argument to submit.  Therefore, there is no prejudice to the 
veteran, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
because his claim was subsequently readjudicated by the RO 
after appropriate VCAA notice was provided.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and a report 
of VA examination, which will be described below.  The 
veteran and his representative have not identified any 
outstanding evidence.  

As discussed above, the veteran's service medical records for 
his period of active duty from December 1965 to September 
1967 are not on file.  There is information in the file from 
the NPRC that extensive searches for the records have been 
unsuccessful.  Therefore, it is clear that additional 
attempts to obtain those records would be futile and would 
only serve to delay resolution of this appeal.  See 38 U.S.C. 
§ 5103A(2) [VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim]; see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In July 
1999, the RO sent the veteran a letter requesting copies of 
any service medical records in his possession; however, no 
records were received.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As 
noted in the Introduction above, he testified at a personal 
hearing before a hearing officer at the RO.  See 38 C.F.R. 
§ 3.103 (2002).  He withdrew his request to have a Travel 
Board hearing.  

In the April 2004 Informal Hearing Presentation, the 
veteran's representative indicated that the April 2003 VA 
examiner provided no rationale for his opinion that the 
veteran's hearing loss was not related to his military 
service.  The Board notes, however, that the representative 
did not ask that the veteran be afforded a new examination.  
Insofar as the representative's statement suggests that the 
April 2003 examination is inadequate, the Board finds that 
the examination reflects a familiarity with and discussion of 
the veteran's present complaints, and that the examiner made 
findings that were pertinent to the question presented.  The 
examiner stated that the claims file was reviewed.  The Board 
can find nothing to indicate that the examination was cursory 
or that the examiner did not have an adequate understanding 
of the question asked of him.  That the examiner's findings 
do not support the veteran's contentions is not a reason to 
find the examination inadequate.  Moreover, as a person 
without medical training, the veteran's representative is not 
competent to comment on matters requiring medical expertise, 
such as the adequacy of a medical examination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).
For certain chronic disorders, to include organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  Determining whether evidence establishes that 
a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each case, and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  There is no statutory or regulatory 
limitation on the types of evidence that may be used in any 
case to support a finding that a veteran engaged in combat 
with the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an assertion 
that the veteran engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.  See VAOPGCPREC 12-99.

The Court has rendered a decision which further clarifies the 
law and VA regulations pertaining to the use of lay 
statements in cases involving combat veterans.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Court in Caluza 
emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by combat. 
Caluza, 7 Vet. App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9, 16-19 (1999), the Court reiterated that the 38 U.S.C.A § 
1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Factual background

As noted above, service medical records from the veteran's 
period of active duty from December 1965 to September 1967 
are missing.  

The veteran's DD-214 shows that he served in Vietnam during 
the Vietnam War and received numerous citations, including 
the Vietnam Service Medal, the Vietnam Campaign Medal and the 
Combat Infantry Badge.  His military occupational specialty 
(MOS) was light weapons infantryman.  

VA outpatient treatment records dated from June 1998 to July 
1999 are associated with the claims file.  The records show 
that the veteran was seen in June 1998 for a sudden onset of 
hearing loss in the left ear two weeks prior.  He stated that 
he awoke one morning with deafness.  He noted that his 
hearing had been persistently decreased with no fluctuation 
or improvement.  He denied any previous ear infection, ear 
surgery or hearing problems.  He also denied any recent head 
trauma, but indicated that in December 1997 he slipped on ice 
and hit the back of his head.  Evaluation revealed profound 
sensorineural hearing loss in the left ear.  An entry in 
August 1989 noted that the sudden hearing loss was likely 
secondary to viral labyrinthtis.  Audiometric testing in July 
1999 continued to show moderate to severe sensorineural 
hearing loss in the left ear.  

In October 2000, the veteran testified that while in Vietnam 
he was in a bunker when a mortar landed very close by.  He 
stated that he was also near loud aircraft.  He further 
testified that did not complain of hearing loss in service, 
nor was he given a hearing test at discharge.  After service, 
he worked on an assembly line mostly.  He first noticed 
hearing loss in 1997 after he had fallen down on some ice.  
Ever since then he had been deaf in his left ear.  He stated 
that he underwent an MRI and a tumor was ruled out.  He could 
not remember having a formal hearing test before 1997.  The 
veteran's principal contention was that the only time he was 
subjected to extremely loud noises was in service, so that 
must be the cause of his hearing loss.  See October 2000 
hearing transcript.  

As noted in the Introduction, the veteran was afforded a VA 
examination in April 2003 at the behest of the Board.  The 
veteran's VA claims folder was reviewed by the examiner.  The 
veteran reported hearing loss in the left ear since 1998.  He 
noted that he was in the military from 1965 to 1967 with 
service in Vietnam.  He stated that he was posted as a guard 
of artillery and tank sites where he was exposed to noise 
from small arms fire, from fire of artillery and from tanks 
he was stationed to guard.  He also reported an episode where 
he suffered a temporary loss of consciousness due to the 
explosion of an incoming mortar round.  

Audiometric testing revealed the following pure tone 
threshold levels:




HERTZ



500
1000
2000
3000
4000






LEFT
70
80
75
70
80

Speech recognition was 94 percent in the right ear and 18 
percent in the left ear.  The diagnosis was normal hearing in 
the right ear and moderately severe to severe sensorineural 
hearing loss in the left ear.  The examiner opined that it 
was unlikely that the veteran's hearing loss was due to his 
service experiences.  

Analysis

The Board notes that the veteran has limited his claim to 
service connection for left ear hearing loss.  See VA Form 
21-526, Veteran's Application for Compensation or Pension, 
received in July 1999.  The medical evidence reflects that 
hearing in his right ear is normal.

In substance, the veteran contends that he has left ear 
hearing loss due to his exposure to loud noises during 
service.    

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), there is evidence of 
left ear hearing loss shown currently.  Audiological testing 
completed in April 2003 showed moderately severe to severe 
hearing loss in the left ear.  Hickson element (1) has 
therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, as noted above the veteran's service medical records 
are unavailable.  The veteran has, however, testified that he 
did not complain of hearing loss during service and indeed 
did not experience ear problems until 1998.  It appears that 
even if the veteran's service medical records were available 
there would be no reference to hearing loss.  

As indicated above, the medical records do not demonstrate 
that high frequency hearing loss in the left ear was present 
for many years after service.  Accordingly, the statutory 
presumption pertaining to sensorineural hearing loss (if such 
a presumption indeed exists) is not for application in this 
case.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  
(But see Cromley v. Brown, 7 Vet. App. 376, 378 (1995), 
citing Godfrey v. Derwinski, 2 Vet App. 352, 354 (1992) 
[hearing loss is not a presumptive disease].)

Accordingly, the Board concludes that there was no in-service 
disease.
However, notwithstanding the lack of medical evidence of ear 
disease during service or for many years thereafter, the 
Board believes that injury to the left ear may arguably 
occurred during service.  First, the veteran's MOS, light 
weapons infantryman, is consistent with exposure to noise 
during service.  Second, the record shows that the veteran 
received the combat infantry badge.  Accordingly, he was 
engaged in combat with the enemy.  Hickson element (2) has 
therefore been satisfied by operation of law.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence which serves to link the 
veteran's left ear hearing loss with his earlier military 
service, and the veteran's claim fails on that basis.  

As noted in the Introduction, the Board undertook on its own 
initiative to have the veteran examiner so that a medical 
nexus opinion could be furnished.  
See 38 C.F.R. § 3.159; see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  
The April 2003 VA examiner specifically opined that the 
veteran's hearing loss was not related to his military 
service.  

Moreover, this is not the only negative nexus opinion of 
record.  A VA surgical resident August 1998 noted that the 
veteran's sudden hearing loss was likely secondary to viral 
labyrinthtis.  

The Board has no reason to doubt that the veteran was exposed 
to noise during his military service, based on his MOS as a 
light weapons infantryman.  There is no competent medical 
evidence, however, which supports the veteran's contention 
that such noise exposure led to hearing problems.  As noted 
above, even for a combat veteran such evidence is necessary.  
See Kessel and Libertine, both supra.  The undisputed medical 
record, as well as the veteran's own statements, indicate the 
sudden and dramatic onset of hearing loss in June 1998, 
almost thirty years after the veteran left military service.  
There has been no competent medical evidence submitted by or 
on behalf of the veteran which serves to explain how hearing 
loss could suddenly appear overnight several decades after 
the alleged acoustic trauma.  For that matter, there has been 
no explanation as to how the veteran's left ear would be 
severely impacted by the noise exposure in service thirty 
years ago and the right ear could be perfectly normal.      

The only evidence which serves to connect the veteran's left 
ear hearing problems with his service are statements of the 
veteran himself.  It is now well settled that as a layperson 
without medical training, the veteran is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2002); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met.  

In sum, although Hickson elements (1) and (2) are met, 
Hickson element (3) is not met.  The Board accordingly 
concludes that a preponderance of the evidence is against the 
claim for service connection for left ear loss.  The appeal 
is accordingly denied.





CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



